EXHIBIT 10.68
 
DEPOSIT ACCOUNT CONTROL AGREEMENT (With Future Notification)


 
This DEPOSIT ACCOUNT CONTROL AGREEMENT (“Agreement”) is made and entered into as
of this 18 day of March, 2008 by and among WACHOVIA BANK, NATIONAL ASSOCIATION
as depositary bank (the “Bank”), the Bank’s depositor customer, EN POINTE
TECHNOLOGIES SALES, INC. a California corporation (the “Company”), and IBM
CREDIT, LLC, a Delaware limited liability company (the “Secured Party”).
 
Statement of Facts
 
The Bank acknowledges that, as of the date hereof, it maintains in the name of
the Company the deposit account(s) identified on Exhibit A attached hereto and
made a part hereof (each an “Account” and, collectively, the “Accounts”). One or
more of the Accounts may be served by one or more lockboxes operated by the
Bank, which lockboxes (if any) also are listed on Exhibit A (each a “Lockbox”
and, collectively, the “Lockboxes”). The Account(s) and any Lockbox(es) are
governed by the terms and conditions of the Company’s commercial deposit account
agreement published by the Bank from time to time and, with respect to any
Lockbox, also may be governed by a lockbox service description between the Bank
and the Company (collectively, with all applicable services descriptions and/or
agreements, the “Deposit Agreement”).
 
The Company hereby confirms to the Bank that the Company has granted to the
Secured Party a security interest in the following (collectively, the “Account
Collateral”): (a) the Account(s), (b) the Lockbox(es) and (c) the Items
Collateral. The term “Items Collateral” means, collectively, all checks, drafts,
instruments, cash and other items at any time received in any Lockbox or for
deposit in any Account (subject to specific Lockbox instructions in effect for
processing items), wire transfers of funds, automated clearing house (“ACH”)
entries, credits from merchant card transactions and other electronic funds
transfers or other funds deposited in, credited to, or held for deposit in or
credit to, any Account.
 
The parties desire to enter into this Agreement in order to set forth their
relative rights and duties with respect to the Account Collateral. In
consideration of the mutual covenants herein as well as other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:
 
1.       Control of the Accounts
 
(a) The Statement of Facts is incorporated herein by reference. The Bank
represents that it is a “bank”. The Company and the Bank acknowledge that each
Account is a “deposit account”. Each party to this Agreement acknowledges that
this Agreement is an “authenticated” record and that the arrangements
established under this Agreement constitute “control” of each Account. Each of
these terms is used in this Agreement as defined in Article 9 of the Uniform
Commercial Code as adopted by the State of New York (the “New York UCC”).
 
(b) The Company represents and warrants to the Secured Party that Exhibit A
contains a complete and accurate list of all Accounts and Lockboxes maintained
by the Company with the Bank and subject to this Agreement. The Company
covenants for the benefit of the Secured Party that the Company shall not open
or maintain any deposit account with the Bank other than the


 
1
 

--------------------------------------------------------------------------------


Account(s). As between the Company and the Secured Party, the Company and the
Secured Party acknowledge that the Accounts constitute "Special Accounts" as
such term is defined in the Agreement for Inventory Financing dated March 18,
2008 by and among the Company and the Secured Party. Nothing in this Agreement
shall impose upon the Bank any duty to monitor or assure the Company’s
compliance with this Section 1(b) and the Bank shall not have any liability with
respect thereto or with respect to any other matter referred to in this Section
1(b).
 
(c) The Bank confirms that, as of the date of this Agreement, the Company and
the Bank have not entered into any agreement (other than the Deposit Agreement)
with any person pursuant to which the Bank is obligated to comply with
instructions from such person as to the disposition of funds in any Account or
of Items Collateral. During the term of this Agreement the Bank will not enter
into any agreement with any person other than the Secured Party pursuant to
which the Bank will be obligated to comply with instructions from such person as
to the disposition of funds in any Account or of Items Collateral.
 
(d) The Company authorizes and directs the Bank to comply with all instructions
given by the Secured Party in accordance with this Agreement and permissible
under the Deposit Agreement, including directing the disposition of funds in any
Account or as to any other matter relating to any Account or other Account
Collateral, without further consent by the Company.


(e) The Secured Party authorizes and instructs the Bank to (i) permit the
Company to have access to and disposition over the Account(s) and Account
Collateral and to otherwise deal with same as provided in the Deposit Agreement
and (ii) act upon the instructions that the Bank shall receive from the Company
concerning the Lockbox and the Account Collateral until the implementation by
the Bank of the written instruction from the Secured Party to the Bank
substantially in the form of Exhibit B attached hereto and made a part hereof
(the “Notice”) in accordance with the provisions of Section 7 of this Agreement.
The Secured Party’s right to give instructions to the Bank regarding any Account
Collateral also shall include (but is not limited to) the right to give “stop
payment orders” to the Bank for any item presented to the Bank against any
Account even if it results in dishonor of the item presented against the
Account.
 
(f) Until delivery of the Notice by the Secured Party in accordance with the
provisions of Section 7, the Secured Party shall not give any instruction to the
Bank or otherwise exercise control over the Account(s) and the Account
Collateral and, until the Bank shall receive and implement the Notice as
provided in Section 7, the Bank shall not (and shall not be required by the
provisions of this Agreement to) honor and follow any instruction the Bank may
receive from the Secured Party with regard to the Account(s) and the Account
Collateral. Upon the implementation of the Notice by the Bank, the Bank shall
not permit any officer, agent or other representative of the Company or its
affiliates to direct the disposition of funds in any Account, withdraw any
amount from any Account or otherwise exercise any authority or power with
respect to any Lockbox, Account or Account Collateral. Upon implementation of
the Notice by the Bank, all collected and available funds in any Account shall
only be withdrawn or transferred based on instructions given by the Secured
Party in accordance with this Agreement.
 
(g) Federal Reserve Regulations and Operating Circulars, ACH or other clearing
house rules and other applicable law (including, without limitation, the Uniform
Commercial Code as adopted by the State in which the respective Account
identified on Exhibit A is located (hereinafter, the “Applicable UCC”)) and the
Deposit Agreement shall also apply to the Secured Party’s exercise


 
2
 

--------------------------------------------------------------------------------


 
of control over the Account(s) and the Account Collateral and to the performance
of services hereunder by the Bank. Each of the Company and the Secured Party
authorizes and instructs the Bank to supply the Company’s or the Secured Party’s
endorsement, as appropriate, to any Items Collateral that the Bank shall receive
for deposit to any Account.
 
2. Statements and Other Information            If so requested of the Bank by
the Secured Party in writing, the Bank will send to the Secured Party (in a
manner consistent with the Bank’s standard practices) at the Secured Party’s
address specified in Section 7, copies of all Account statements and
communications (but not canceled checks) that the Bank is required to send to
the Company under the Deposit Agreement. The Bank also shall provide to each of
the Company and the Secured Party when requested (as a service under this
Agreement and/or the Deposit Agreement) copies of Account statements and other
deposit account information, including Account balances, by telephone and by
computer communication, to the extent practicable when requested by the Company
or by the Secured Party. The Company consents to the Bank’s release of such
Account information to the Secured Party. The Bank’s liability for its failure
to comply with this Section 2 shall not exceed its cost of providing such
information.
 
3. Setoff; Returned Items and Charges
 
(a) The Bank will not exercise any security interest (except for the security
interest provided in Section 4-210, “Security Interest of Collecting Bank in
Items, Accompanying Documents and Proceeds”, of the Applicable UCC), lien, right
of setoff, deduction, recoupment or banker’s lien or any other interest in or
against any Account or any other Account Collateral, and the Bank hereby
subordinates to the Secured Party any such security interest (except for such
security interest provided in such Section 4-210 of the Applicable UCC), lien or
right which the Bank may have against any Account or other Account Collateral.
Notwithstanding the preceding sentence, the Secured Party and the Company agree
that the Bank at all times (including following commencement of any bankruptcy
or insolvency proceeding by or against the Company) may set off and charge
against any Account (regardless of any agreement by the Company to compensate
the Bank by means of balances in the Account) all of the following as permitted
by the Deposit Agreement (collectively, the “Permitted Debits”): (i) the face
amount of each Returned Item (hereinafter defined), (ii) usual and customary
service charges and fees, (iii) account maintenance fees, (iv) transfer fees,
(v) out-of-pocket fees and expenses (including attorneys’ reasonable fees)
incurred by the Bank (including those in connection with the negotiation,
administration or enforcement of this Agreement), and (vi) adjustments or
corrections of posting or encoding errors; whether any Permitted Debit shall
have accrued or been incurred before or after the date of this Agreement.
“Returned Item” means any (i) Items Collateral deposited into or credited to an
Account before or after the date of this Agreement and returned unpaid or
otherwise uncollected or subject to an adjustment entry, whether for
insufficient funds or any other reason, and without regard to the timeliness of
such return or adjustment or the occurrence or timeliness of any other party’s
notice of nonpayment or adjustment; (ii) Items Collateral subject to a claim
against the Bank for breach of transfer, presentment, encoding, retention or
other warranty under Federal Reserve Regulations or Operating Circulars, ACH or
other clearing house rules, or applicable law (including, without limitation,
Articles 3, 4 and 4A of the Applicable UCC); and (iii) demand for chargeback in
connection with a merchant card transaction.
 
(b) If (i) the Bank were unable to set off or charge any Permitted Debit against
any Account because of insufficient funds in the Account, or (ii) the Bank in
good faith were to believe that


 
3
 
 

--------------------------------------------------------------------------------


 
 
any legal process or applicable law prohibited such setoff or charge against any
Account, or (iii) the Account were closed, then: (A) the Bank may charge such
Permitted Debits to and set off same against any other Account; and (B) if there
were insufficient funds in the Account(s) against which to charge or set off
such Permitted Debits, then the Bank shall demand (unless the Bank shall believe
in good faith that any legal process or applicable law prohibits such demand)
that the Company pay, and the Company shall pay, to the Bank promptly upon the
Company’s receipt of the Bank’s written demand therefor, the full amount of all
unpaid Permitted Debits.
 
(c) If (i) there were insufficient funds in the Account(s) against which the
Bank could charge or set off Permitted Debits and the Company shall have failed
to pay the Bank the full amount of unpaid Permitted Debits as described in
paragraph (b) of this Section 3, and (ii) the Bank shall have received and
implemented the Notice as provided herein, then the Bank may demand that the
Secured Party pay, and the Secured Party shall pay, to the Bank within five (5)
business days of the Secured Party's receipt of the Bank's written demand
therefor, the full amount of unpaid Permitted Debits; provided, however, (A) as
to unpaid Permitted Debits that are service charges, fees or expenses, the
Secured Party shall be required to pay to the Bank only those service charges,
fees or expenses attributable to any Account that shall have been incurred in
connection with any Account on or after the date of this Agreement and on or
before the date of termination of this Agreement and (B) as to (I) any unpaid
Permitted Debit that is a Returned Item that shall have been returned to the
Bank as un-collectible after implementation of the Notice by the Bank, and (II)
any service charges or fees described in clauses (ii), (iii) and (iv) of Section
3(a), the obligation of the Secured Party to reimburse the Bank for such
Returned Item, service charge or fee shall be limited to the aggregate amount of
funds in the Account(s) that shall be withdrawn or transferred from the
Account(s) pursuant to the Secured Party’s instruction(s) to the Bank as
contemplated by this Agreement.
 
4.       Exculpation of Bank
 
(a) At all times the Bank shall be entitled to rely upon any communication it
receives from the Secured Party or the Company in connection with this Agreement
or that the Bank shall believe in good faith to be a communication received from
the Secured Party or the Company in connection with this Agreement, and the Bank
shall have no obligation to investigate or verify the authenticity or
correctness of any such communication. The Bank shall have no liability to the
Company or the Secured Party for (i) honoring or following any instruction the
Bank shall receive from (or shall believe in good faith to be from) the Secured
Party in accordance with this Agreement, and (ii) honoring or following any
instruction the Bank shall receive from (or shall believe in good faith to be
from) the Company in accordance with this Agreement and the Deposit Agreement
prior to the implementation of the Notice by the Bank. The Bank shall not be
responsible for the validity, priority or enforceability of the Secured Party’s
security interest in any Account Collateral, nor shall the Bank be responsible
for enforcement of any agreement between the Company and the Secured Party.
 
(b) The Bank shall be responsible only for the actual loss that a court having
jurisdiction over the Account(s) shall have determined had been incurred by the
Company or the Secured Party and had been caused by the Bank’s gross negligence
or willful misconduct in its performance of its obligations under this
Agreement. The Bank shall have no liability to any party for failure of, or
delay in, its performance under this Agreement resulting from any “act of God”,
war or terrorism, fire, other catastrophe or force majeure, electrical or
computer or telecommunications failure, any


 
4
 
 

--------------------------------------------------------------------------------


 
event beyond the control of the Bank, or fraud committed by any third party.
Nothing in this Agreement shall create any agency, fiduciary, joint venture or
partnership relationship between the Bank and the Company or between the Bank
and the Secured Party. Except as shall be specifically required under this
Agreement or the Deposit Agreement or applicable law, the Bank shall have no
duty whatsoever to the Company in connection with the subject matter of this
Agreement. Except as shall be specifically required under this Agreement or
applicable law, the Bank shall have no duty whatsoever to the Secured Party in
connection with the subject matter of this Agreement.
 
5.           Indemnification
 
(a) The Company hereby indemnifies the Bank and holds it harmless against, and
shall reimburse the Bank for, any loss, damage or expense (including attorneys’
reasonable fees and expenses, court costs and other expenses) including, but not
limited to, (i) unpaid charges, fees, and Returned Items for which the Company
and/or the Secured Party originally received credit or remittance by the Bank,
and (ii) any loss, damage or expense the Bank shall incur as a result of (A)
entering into or acting pursuant to this Agreement, (B) honoring and following
any instruction the Bank may receive from (or shall believe in good faith to be
from) the Secured Party or the Company under this Agreement, and (C) upon
implementation of the Notice, not honoring or following any instruction it shall
receive from (or shall believe in good faith to be from) the Company in
accordance with this Agreement. The Company shall not be responsible for any
loss, damage, or expense that a court having jurisdiction shall have determined
had been caused by the Bank’s gross negligence or willful misconduct in its
performance of its obligations under this Agreement.
 
(b) Without limiting in any way the Secured Party’s obligation to pay or
reimburse the Bank as otherwise specified in this Agreement, the Secured Party
hereby indemnifies the Bank and holds it harmless against any loss, damage or
expense (including attorneys’ reasonable fees and expenses, court costs and
other expenses) which the Bank shall incur as a result of honoring or following
any instruction (including the Notice) it shall receive from (or shall believe
in good faith to be from) the Secured Party under this Agreement. The Secured
Party shall not be responsible for any loss, damage, or expense that a court
having jurisdiction shall have determined had been caused by the Bank’s gross
negligence or willful misconduct in its performance of its obligations under
this Agreement.
 
(c) No party hereto shall be liable to any other party under this Agreement for
lost profits or special, indirect, exemplary, consequential or punitive damages,
even if such party shall have been advised of the possibility of such damages.
 
6.           Third Party Claims; Insolvency of Company
 
(a) In the event that the Bank shall receive notice that any third party shall
have asserted an adverse claim by legal process against any Account or any sums
on deposit therein, any Lockbox or other Account Collateral, whether such claim
shall have arisen by tax lien, execution of judgment, statutory attachment,
garnishment, levy, claim of a trustee in bankruptcy, debtor-in-possession,
post-bankruptcy petition lender, court appointed receiver, or other judicial or
regulatory order or process (each, a “Claim”), the Bank may, in addition to
other remedies it possesses under the Deposit Agreement, this Agreement or at
law or in equity: (i) suspend


 
5
 

--------------------------------------------------------------------------------


disbursements from such Account without any liability until the Bank shall have
received an appropriate court order or other assurances reasonably acceptable to
the Bank in its sole discretion establishing that funds may continue to be
disbursed according to instructions then applicable to such Account, and/or (ii)
interplead such funds in such Account as permitted by applicable law. The Bank’s
costs, expenses and attorneys’ reasonable fees incurred in connection with any
such Claim are Permitted Debits and shall be reimbursed to the Bank in
accordance with the provisions of Section 3 above.
 
(b) If a bankruptcy or insolvency proceeding were commenced by or against the
Company, the Bank shall be entitled, without any liability, to refuse to (i)
permit withdrawals or transfers from the Account(s) or (ii) accept or comply
with the Notice thereafter received by the Bank, until the Bank shall have
received an appropriate court order or other assurances reasonably acceptable to
the Bank in its sole discretion establishing that (A) continued withdrawals or
transfers from the Account(s) or honoring or following any instruction from
either the Company or the Secured Party are authorized and shall not violate any
law, regulation, or order of any court and (B) the Bank shall have received
adequate protection for its right to set off against or charge the Account(s) or
otherwise be reimbursed for all Permitted Debits.
 
7.       Notice and Communications
 
(a) All communications given by any party to another as required or provided
under this Agreement must be in writing, directed to the respective designated
officer (“Designated Officer”) set forth under paragraph (c) of this Section 7,
and delivered to each recipient party at its address (or at such other address
and to such other Designated Officer as such party may designate in writing to
the other parties in accordance with this Section 7) either by U.S. Mail,
receipted delivery service or via telecopier facsimile transmission. All
communications given by the Secured Party to the Bank must be addressed and
delivered contemporaneously to both the Bank’s Designated Officer and the Bank’s
“with copy to” addressee at their respective addresses set forth below.
 
(b) Any communication (including the Notice) made by (or believed in good faith
by the Bank to be made by) the Company or the Secured Party to the Bank under
this Agreement shall be deemed delivered to the Bank if delivered by: (i) U.S.
Mail, on the date that such communication shall have been delivered to the
Bank’s Designated Officer; (ii) receipted delivery service, on the date and time
that such communication shall have been delivered to the Bank’s Designated
Officer and receipted by the delivery service; or (iii) telecopier facsimile
transmission, on the date and at the time that such communication shall have
been delivered to the Bank’s Designated Officer and receipt of such delivery
shall have been acknowledged by the recipient telecopier equipment.
Notwithstanding the provisions of the preceding sentence, any communication
hereunder to the Bank that is an instruction (including the Notice) delivered to
the Bank and made by (or believed by the Bank in good faith to be made by) the
Company or the Secured Party shall be deemed received by the Bank when actually
delivered to the Bank’s Designated Officer if delivered before 2:00 PM Eastern
time on a banking day or, if such communication were delivered after 2:00 PM
Eastern time on a banking day or delivered on a day that is not a banking day,
then such communication shall be deemed delivered to the Bank’s Designated
Officer at the Bank’s opening of its business on the next succeeding banking
day. A “banking day” means any day other than any Saturday or Sunday or other
day on which the Bank is authorized or required by law to close.


 
6
 

--------------------------------------------------------------------------------


(c) The Notice shall be implemented by the Bank by the close of the Bank’s
business on the banking day that shall be one (1) banking day after the banking
day on which the Notice was actually received by the Bank’s Designated Officer.
Any other instruction delivered to the Bank shall be implemented by the Bank by
the close of the Bank’s business on the banking day that shall be two (2)
banking days after the banking day on which such instruction was actually
received by the Bank’s Designated Officer.
 
 

 Address for Secured Party:    IBM Credit , LLC            4111 Northside
Parkway Northwest        Atlanta, Georgia 30327        Attn:  Mr. Stanton Clark,
Credit Manager, Designated        Officer        Fax: 404.238.3448          
 Address for Bank:    Wachovia Bank, National Association        Mail Code NC
0817        301 South Tryon Street – Floor M7        Charlotte, North Carolina
28288        Attn: TS Legal Risk Management, Designated Officer        Fax:
(704) 374-4224          
with copy to:
   Wachovia Bank, National Association        Mail Code CA6233        15750
Alton Parkway        Irvine, California 92618        Attn:  Mr. Garret Mitton,
Vice President, Designated        Officer        Fax: 949.754.4814          
 Address for Company:    En Pointe Technologies Sales, Inc.        18701 S.
Figueroa Street        Gardena, California 90248-4506        Attn.: Mr. Javed
Latif, CFO, Designated Officer        Fax:    310.324.3149                  

 
 
 8.  Termination


(a)  This Agreement may be terminated by the Secured Party at any time upon
receipt by the Bank of the Secured Party’s written notice of termination issued
substantially in the form of Exhibit C attached hereto and made a part hereof.
This Agreement may be terminated by the Company only with the express prior
written consent of the Secured Party and, in that case, the Secured Party and
the Company shall jointly so notify the Bank in writing.
 
(b) This Agreement may be terminated by the Bank at any time on not less than
thirty (30) calendar days’ prior written notice given to each of the Company and
the Secured Party. The Bank shall not be liable for the closure of any Lockbox
or any Account by the Company or the remittance of any funds therein directly
to, or on the instructions of, the Company prior to the implementation of the
Notice by the Bank.   The Company shall notify the Secured Party


 
7
 

--------------------------------------------------------------------------------


 
immediately of the Company’s closure of any Lockbox or any Account.
 
(c) The Bank’s rights to demand and receive reimbursement from the Company under
Section 3 above and the Company’s indemnification of the Bank under Section 5
above shall survive termination of this Agreement. The Bank’s right to demand
reimbursement from the Secured Party under Section 3 above shall survive
termination of this Agreement for a period of forty-five (45) calendar days
after the date of termination of this Agreement. The Bank’s right to demand
indemnification of the Bank from the Secured Party under Section 5 above shall
survive termination of this Agreement for a period of one hundred twenty (120)
calendar days after the date of termination of this Agreement.
 
(d) Upon termination of this Agreement, all funds thereafter on deposit or
deposited in the Accounts and all Items Collateral thereafter received by the
Bank shall be subject solely to the provisions of the Deposit Agreement between
the Company and the Bank.
 
9.       Miscellaneous
 
(a) The Company shall not assign or transfer any of its rights or obligations
under this Agreement without the prior written consent of the Bank and the
Secured Party. The Secured Party shall not assign or transfer any of its rights
or obligations under this Agreement without the prior written consent of the
Bank. The Bank shall not assign or transfer any of its rights or obligations
under this Agreement without the prior written consent of the Secured Party and
the Company, except that the Bank may transfer its rights and obligations under
this Agreement to any direct or indirect depositary subsidiary of Wachovia
Corporation or, in the event of a merger or acquisition of the Bank, to the
Bank’s successor depositary institution (which subsidiary or successor shall be
a “bank” as defined in Section 9-102 of the New York UCC).
 
(b) The law governing the perfection and priority of the Secured Party’s
security interest in the Account Collateral shall be the law of the State of New
York, which State shall also be the “jurisdiction” of the Bank within the
meaning of Section 9-304 of the New York UCC. The Accounts, Items Collateral,
operation of the Accounts, and Deposit Agreement shall be governed by the
Applicable UCC, Federal Regulations and Operating Circulars, ACH or other
clearing house rules, and other applicable laws.
 
(c) This Agreement may be executed in any number of counterparts, each of which
shall be an original and all of which taken together shall constitute one and
the same Agreement. Delivery of an executed signature page counterpart to this
Agreement via telecopier facsimile transmission shall be effective as if it were
delivery of a manually delivered, original, executed counterpart thereof. This
Agreement can be modified or amended only by written agreement of all of the
parties hereto evidencing such modification or amendment.
 
(d) To the extent that any conflict may exist between the provisions of any
other agreement between the Company and the Bank and the provisions of this
Agreement, then this Agreement shall control. It is understood and agreed that
nothing in this Agreement shall give the Secured Party any benefit or legal or
equitable right, remedy or claim against the Bank under the Deposit Agreement.


(e) Each of the Secured Party and the Bank respectively agrees that it shall not
cite or refer to this Agreement as a precedent in any negotiation of any other
Deposit Account Control
 
8
 
 

--------------------------------------------------------------------------------


 
 
Agreement to which the Secured Party or any of its affiliates and the Bank shall
be party.


 
[THE REMAINING SPACE ON THIS PAGE IS LEFT BLANK INTENTIONALLY.]


 
9
 
 

--------------------------------------------------------------------------------


 
10.      Waiver of Jury Trial                   EXCEPT AS PROHIBITED BY
APPLICABLE LAW, EACH PARTY HERETO IRREVOCABLY WAIVES ITS RIGHT TO TRIAL BY JURY
IN ANY ACTION OR PROCEEDING (INCLUDING ANY COUNTERCLAIM) OF ANY TYPE IN WHICH
ANOTHER PARTY SHALL BE A PARTY AS TO ALL MATTERS ARISING DIRECTLY OR INDIRECTLY
OUT OF THIS AGREEMENT.


 
IN WITNESS WHEREOF, each of the parties by its respective duly authorized
officer has executed and delivered this Agreement as of the day and year first
written above.
 
 
                BANK:                    WACHOVIA BANK, NATIONAL ASSOCIATION
 
                                            By: /s/ Garrett
Mitton                                                                              
                                            Name: Garrett
Mitton                                                                             
                                            Title: VP                                                                             
 


                COMPANY                 EN POINTE TECHNOLOGIES SALES, INC.
 
                                            By: /s/ Javed
Latif                                                                                
                                            Name: Javed
Latif                                                                                 
                                            Title: CFO                                                                                
 


                SECURED PARTY:            IBM CREDIT, LLC
 
                                            By: /s/ Robert
Gasiorowski                                                                                  
                                            Name: Robert
Gasiorowski                                                                                  
                                            Title: Regional Credit
Officer                                                                                 


 
10
 
 

--------------------------------------------------------------------------------


 
Agreement to which the Secured Party or any of its affiliates and the Bank shall
be party.
 
THIS PAGE IS INTENTIALLY LEFT BLANK
 
 
11
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A ACCOUNTS OF COMPANY


 
Account Number
Related Lockbox Number, if any
Account Name
State in Which Account is Located
2000036320448
N/A
En Pointe Technologies Sales, Inc.
California



 
                                                                                                            12
 
 

--------------------------------------------------------------------------------


EXHIBIT B
[To be Issued on Letterhead of Secured Party]
 200_
WACHOVIA BANK, NATIONAL ASSOCIATION
Mail Code NC 0817
301 South Tryon Street – Floor M7
Charlotte, North Carolina 28288
Attention: TS Legal Risk Management, Designated Officer


 
NOTICE PURSUANT TO DEPOSIT ACCOUNT CONTROL AGREEMENT


 
Ladies and Gentlemen:
 
Pursuant to the Deposit Account Control Agreement (With Future Notification)
among EN POINTE TECHNOLOGIES SALES, INC. (the “Company”) you and us dated as of
March __, 2008 (the “Agreement”), a photocopy of which is attached hereto, this
letter shall serve as the Notice as described in and contemplated by the
Agreement. Capitalized terms used but not defined in this letter shall have the
meanings given them in the Agreement.
 
You are hereby instructed not to permit any access to or disposition over the
Account(s) or other Account Collateral by, and not to accept any instruction
with regard to the Account(s) or other Account Collateral from, any person other
than the Secured Party (or as otherwise provided in Section 6 of the Agreement).
 
None of the officers, agents or other representatives of the Company or any of
its affiliates shall at any time hereafter be permitted to direct the
disposition of funds in any Account, or to draw upon or otherwise exercise any
authority or power with respect to any Lockbox, Account or Account Collateral
related thereto.
 
                                                Very truly yours,


 
                                                IBM CREDIT, LLC


 
                                                By: ______________________                                                            
                                                Name: ____________________                                                             
                                                Title: _____________________                                                             


 
Attachment
cc: The Company


 
13
 
 

--------------------------------------------------------------------------------

EXHIBIT C 
[To be Issued on Letterhead of Secured Party]
                                                                      
                                                                                    __________ 200_
 
 
WACHOVIA BANK, NATIONAL ASSOCIATION
Mail Code NC 0817
301 South Tryon Street – Floor M7
Charlotte, North Carolina 28288
Attention: TS Legal Risk Management, Designated Officer


 
EN POINTE TECHNOLOGIES SALES, INC.
18701 Figueroa Street
Gardena, California 90248-4506
Attn.: Mr. Javed Latif, CFO, Designated Officer


 
NOTICE OF TERMINATION OF DEPOSIT ACCOUNT CONTROL AGREEMENT
 
Ladies and Gentlemen:


    We refer you to the Deposit Account Control Agreement (With Future
Notification) among EN POINTE TECHNOLOGIES SALES, INC. (the “Company”), you and
us dated as of March __, 2008 (the “Agreement”), a photocopy of which is
attached hereto. Capitalized terms used but not defined in this letter shall
have the meanings given them in the Agreement.


    We hereby notify you that by this letter we are exercising our right under
Section 8(a) of the Agreement (subject to your rights as set forth in the
Agreement) to terminate the Agreement in accordance with its terms.  Accordingly
the Agreement shall terminate at the close of the Bank’s business [this day]
[on _____________________________, 200_], subject to those undertakings that
shall survive termination of the Agreement. Upon termination of the Agreement,
all funds thereafter on deposit or deposited in the Account(s) and all Items
Collateral received by the Bank shall be subject solely to the provisions of the
Deposit Agreement between the Company and the Bank.


 
                                                Very truly yours,


 
                                                IBM CREDIT, LLC


 
                                                By ________________________                                                   
                                                Name: _____________________                                                   
                                                Title: ______________________                                                   


 
Attachment


 
14